Citation Nr: 0212344	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD with a 10 percent evaluation, 
effective from July 27, 1998.  A notice of disagreement was 
received in December 1999; a statement of the case was issued 
in January 2000; and a substantive appeal was date-stamped as 
received in April 2000.  In his April 2000 VA Form 9, 
substantive appeal, the veteran requested a Board hearing, 
but he withdrew this request in July 2002.

By rating decision in May 2002, the RO increased the 
disability rating for the veteran's PTSD from 10 percent to 
30 percent, effective July 27, 1998.  However, as there was 
no clearly expressed intent to limit the appeal to this 
particular disability rating, the issue remains in appellate 
status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depressed mood, anxiety, and chronic sleep impairment, 
nightmares, intrusive thoughts, irritability, difficulty 
maintaining social relationships resulting in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, reports 
of psychiatric examinations, and statements from the veteran.  
As the record shows that the veteran has been afforded 
appropriate examinations by VA in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

It is noted that the veteran's VA treatment/hospital records 
from 1967/1968 have not been located.  The appropriate VA 
facility was contacted and negative responses were received 
by the RO twice.  However, it is acknowledged that the 
veteran was treated for a psychiatric disorder at that time, 
as it was noted in service medical records.  Service 
connection has been awarded for PTSD, pursuant to a claim 
filed in the 1990s.  Therefore, the particulars of the 
1967/1968 treatment are not pertinent to evaluation of the 
veteran's service-connected PTSD for the relevant period 
since his claim was filed.  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased initial evaluation for service-
connected PTSD.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Specifically, the May 2002 supplemental statement of 
the case provided notice of the VCAA and its implementing 
regulations, including the types of assistance VA would 
furnish in connection with the claim.  See Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran 
for further argument.  See generally Sutton v. Brown, 
9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Factual Background

A claim for service connection for PTSD was received in July 
1998.  The veteran reported treatment at a VA facility in 
California in the spring of 1968, but no treatment since that 
time.  

The veteran provided a statement of his inservice stressors, 
dated in August 1998.  The veteran reported witnessing 
friends and fellow service members injured and killed and 
noted that his duties were as an M-60 gunner.  He stated that 
recounting these incidents caused sadness, depression and 
"evenings of tears."  The veteran submitted a post-service 
employment history with this statement, noting employment as 
a printer, press crew, and cameraman from 1966 to 1981.  
These positions were held for no longer than three years, and 
the veteran reported that the reason for leaving was better 
money, divorce, and "self business."  The veteran noted 
that he left his position in November 1967 due to 
service-connected disability, but returned to employment in 
March 1968. 

In a February 1999 statement, the veteran reported that he 
would wake in the middle of the night with dreams of events 
in Vietnam.  The veteran reported, in a July 1999 letter, 
that nine of his fellow service members were killed due to 
friendly fire.  He also recounted an incident when an APC in 
front of him was hit by a booby-trapped mine and friends were 
killed or severely injured.  He stated that memories of his 
service continued to affect him and he had daily memories of 
his Vietnam experience.  He reported that he had two failed 
marriages and battled both drugs and alcohol.  He noted that 
he does not speak to either of his brothers and his only 
friend was his son from his second marriage.  He reported no 
social life.  

A VA fee basis psychiatric examination was conducted in 
August 1999.  The veteran reported his only psychiatric 
treatment was hospitalization in 1967.  He reported current 
symptoms of intrusive memories (every other day), 
irritability, jumpiness, depression, feelings of guilt, 
worthlessness and hopelessness, and nightmares (twice per 
month).  The veteran stated that he frequently became 
involved in verbal arguments during employment with others 
and was alienated from most of his family members.  He 
reported that he had no significant friends and had been 
unable to be involved with a woman since his divorce (in 
1980).  No history of panic attacks, mania, psychotic 
symptoms or flashbacks was noted.  The veteran indicated that 
he had considered suicide in the past, but denied any current 
homicidal or suicidal ideation.  The veteran was reportedly 
currently self-employed as a handyman.  The veteran indicated 
that he lived with his son and was able to engage in all 
household chores and self-care.  He further reported that he 
was generally isolated from everyone except his son, but was 
able to travel using his own car.  

Mental status examination revealed normal speech, normal body 
movements, intact memory, congruent affect, no psychomotor 
retardation, no acute suicidal or homicidal ideation, no 
looseness of association, no paranoid ideation, no 
hallucinations, and no other psychotic symptomatology.  
Diagnostic testing revealed that the veteran experienced 
moderate-to-severe level of emotional distress, characterized 
by brooding, dysphoria, anger, and anhedonia.  The veteran 
was often depressed and worried and was very fearful, easily 
frightened, and generally apprehensive.  Diagnoses included 
PTSD with a global assessment of functioning (GAF) rating of 
59.  

The examiner stated that the veteran's experiences in Vietnam 
had contributed to social isolation and inability to maintain 
friendships or significant relationship, except with his son.  
The symptoms had also interfered with his professional 
abilities.  The examiner commented that the veteran was not 
significantly impaired with regard to his professional 
abilities and maintained full-time employment.  The examiner 
did note that the veteran's irritability and difficulty 
interacting with others was equally attributable to his PTSD 
and his alcohol and drug abuse.  The examiner reported that 
the veteran interacted without difficulty with him and the 
clinic staff and adapted to the stress of the examination.  
It was further reported that the veteran did not demonstrate 
significant memory or concentration impairment and that there 
was no evidence of internal distraction during the 
examination.  

In a letter, dated in January 2001, the veteran stated that 
he had difficulty understanding complex instructions, 
impairment of sleep, impaired memory, and difficulty in 
establishing social, as well as business, relationships.  He 
stated that he worked an average of 20 hours per week and 
that his only friend was his son.  

A VA fee basis examination was conducted in March 2002.  The 
veteran reported chronic recurrent nightmares and intrusive 
thoughts, startle response, hypervigilance, periods of 
increased anxiety and arousal, chronic social withdrawal, 
chronic irritability, poor sleep, poor concentration, and 
difficulty maintaining marriages and friendships.  He 
indicated that he was currently self-employed, full-time, as 
a handyman and stated that, for the most part, he did not get 
into confrontations with his customers.  The veteran was able 
to engage in self and home care, but reported no current 
friendships.  He stated that he quit using alcohol and 
marijuana one year prior to examination.  

Mental status examination revealed normal psychomotor 
activity, dysphoric mood, constricted affect, no paranoia, 
delusions, or suicidal or homicidal ideation, no 
hallucinations, intact concentration, and intact memory.  
Reported diagnoses included chronic PTSD with a GAF of 60.  
The examiner noted that the veteran reported consistent work 
history and current full-time employment, but a socially 
isolated life with a diminished participation in leisure 
activities and irritability with his son.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in the present case, the issue is the assignment of 
an initial rating for a disability, following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of 
record from the time of the veteran's application.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The RO has assigned a 30 percent rating for the veteran's 
PTSD under the diagnostic criteria of Code 9411.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

It is readily clear that the veteran's PTSD results in 
significant impairment.  However, after reviewing the 
evidence in light of the regulatory rating criteria (by which 
the Board is bound), the Board must conclude that the 
currently assigned 30 percent rating accurately reflects the 
degree of impairment.  

The examination reports as well as the veteran's statement 
show that he suffers from depression, anxiety, sleep 
impairment, along with some social and industrial impairment.  
However, these symptoms are expressly contemplated under the 
criteria for a 30 percent rating.  While there was evidence 
of constricted affect on examination in March 2002 and while 
veteran has experienced some problems in establishing 
relationships (which symptoms are listed under the criteria 
for a 50 percent rating), both examinations show intact 
memory, normal speech and no impairment of judgment or 
abstract thinking.  No problems with routine self-care has 
been reported.  Although nightmares have been reported, the 
examiner who conducted the August 1999 examination reported 
that the veteran did not have panic attacks.  Based on the 
evidence, the Board finds that the veteran's overall PTSD 
symptoms are more in keeping with those listed for a 30 
percent rating. 

Although not determinative by itself, the Board also believes 
the reported GAF scores of 59 and 60 show that the PTSD is 
essentially productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks and that he is otherwise generally functioning 
satisfactorily.  The Global Assessment of Functioning (GAF) 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  

The Board acknowledges the veteran's statements and does not 
doubt that his PTSD and associated symptomatology results in 
impairment.  However, under the applicable diagnostic 
criteria, a rating in excess of 30 percent is not warranted.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  Should the veteran's 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there is no evidence of marked interference 
with employment, or frequent hospitalization.  In the absence 
of such factors showing that application of the regular 
rating schedule standards has been rendered impractical, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

